Case 2:19-cv-00974-JS-GRB Document 20-8 Filed 11/08/19 Page 1 of 4 PageID #: 418




                           EXHIBIT “B”
 6/26/2019
         Case           2:19-cv-00974-JS-GRB Document  20-8Electronic
                                                  Trademark    FiledSearch
                                                                      11/08/19      Page 2 of 4 PageID #: 419
                                                                           System (TESS)


                .    United States Patent and Tradernark Office

                               I                  I             I       I                I            I
                     Home Site Index Search FAQ Glossary Guides Contacts eBusiness eBiz alerts News Help              I                  I                  I           I
    Trademarks >Trademark Electronic Search System (TESS)

  TESS was last updated on Wed Jun 26 04:51:45 EDT 2019




 I Logout I Please logout when you are done to                                                release system resources allocated for you.


  I Start I List At: \. . . .... . .. . ... . . .. . . . . . . .. . . ... . .) OR I Jump Ito record: \.. . .... ... . . . . . ............................ . . Record 6 out of 18
                                                                                                                  !




        TSDR                  ASSIGt~     Status          TTAB Status
                                                                                  (Use the "Back" button of the Internet Browser to return to
 TESS)




 Word Mark                 POMODORO SAN MARZANO DELL'AGRO SARNESE-NOCERINO
 Translations              The English translation of "POMODORO SAN MARZANO DELL'AGRO SARNESE-NOCERINO" in the mark is
                           "San Marzano Tomato of Area Sarnese-Nocerino".
 Goods and
                           (ABANDONED) IC A. US A . G & S: Tomatoes and peeled tomatoes
 Services
 Mark Drawing (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
 Code
 Design                    01.15.06- Advertising, skywriting; Clouds; Fog
 Search Code               05.03.08- More than one leaf, including scattered leaves, bunches of leaves not attached to branches
                           05.03.25 - Leaf, single; Other leaves
                           05.11.04- Tomatoes
                           06.03.08- Rapids; Rivers; Streams
                           06.03.25 - Marinas
                           26.01.17- Circles, two concentric; Concentric circles, two; Two concentric circles
 Serial Number 85581273
 Filing Date               March 27, 2012
 Current Basis 1B
 Ori~inal      Filing
                           18
 Bas1s
 Published for June 4 , 2013
 Opposition
 Owner                     (APPLICANT) Consorzio di Tutela Del Pomodoro S. Marzano Deii'Agro Sarnese-Nocerino INCORPORATED
                           ASSOCIATION ITALY Via Lanzara n. 27 84087- Sarno (SA) ITALY
 Attorney of
                           John Alumit
 Record
 Disclaimer                NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT TO USE "POMODORO SAN MARZANO" APART FROM THE
                           MARK AS SHOWN
 Description of The color(s) red, green, white, brown, yellow, and blue is/are claimed as a feature of the mark. The mark consists
tmsearch.uspto .gov/bin/showfield?f=doc&state=4809:mt8169.2.6                                                                                                                       1/2
         Case
 6/26/2019       2:19-cv-00974-JS-GRB Document  20-8Electronic
                                           Trademark    FiledSearch
                                                               11/08/19      Page 3 of 4 PageID #: 420
                                                                    System (TESS)

  Mark              of three red tomatoes with green leaves, and in the background, Mt. Vesuvius in the color brown with a green
                    shoreline having two white borders, a blue sea, and a yellow sky, all of which is encompassed in two green
                    circles, and in between the two circles are the words "POMODORO SAN MARZANO DELL'AGRO SARNESE-
                    NOCERINO" in the color green, and in a white background.
  Type of Mark      CERTIFICATION MARK
  Register          PRINCIPAL
  Other Data        The certification mark, as intended to be used by authorized persons, is intended to certify peeled tomatoes
                    obtained from vines of the S. Marazno 2 and KIROS, including any genetic improvements thereof; that the
                    tomatoes are produced by agricultural undertakings and processed by industrial operators in certain geographic
                    areas; that the environmental conditions and cultivation of land for production of the tomato is traditional; that the
                    vines and tomatoes fulfill certain characteristics; and that the peeled tomatoes are packed and canned a
                    particular way.
  Live/Dead
                    DEAD
  Indicator

  ~~~ndonment March 3, 2014




                                          I .HOME   I SITE INDEX I SEARCH I eBUSINESS I HELP I   PRIVACY POLICY




tmsearch.uspto.gov/bin/showfield?f=doc&state=4809:mt8169.2.6                                                                            2/2
         Case 2:19-cv-00974-JS-GRB Document 20-8 Filed 11/08/19 Page 4 of 4 PageID #: 421



                   UNITED STATES PATENT AND TRADEMARK OFFICE

                                                                                                                  Commissioner for Trademarks
                                                                                                                                P.O. Box 1451
                                                                                                                   Alexandria, VA 22313-1451
                                                                                                                                www.uspto.gov
                                                             Mar 03, 2014

                                                  NOTICE OF ABANDONMENT
        JOHN ALUMIT
        ALUMIT IP
        135 SOUTH JACKSON STREET, SUITE 200
        GLENDALE, CA 91205

SERIAL NUMBER:                           85/581273
MARK:                                    POMODORO SAN MARZANO DELL'AGRO SARNESE-N ETC.
APPLICANT:                               Consorzio di Tutela Del Pomodoro S. Marz



    THE ABOVE IDENTIFIED TRADEMARK APPLICATION WAS ABANDONED ON 03/03/2014 FOR THE FOLLOWING REASON:

    APPLICANT FAILED TO FILE A STATEMENT OF USE (SOU) OR REQUEST FOR AN EXTENSION OF TIME TO FILE A STATEMENT OF USE (EXTENSION
    REQUEST). TRADEMARK ACT 1(d)(4), 15 U.S.C. 1051 (d)(4); 37 C.F.R. 2.65(c).

    YOU CAN REQUEST REINSTATEMENT OF THE APPLICATION FOR NO FEE IF:

*   YOU HAVE PROOF THAT THE STATEMENT OF USE OR EXTENSION REQUEST WAS RECEIVED IN THE USPTO ON OR BEFORE THE DUE DATE - SUCH AS A
    POSTCARD WITH A USPTO MAILROOM DATE STAMP; OR,
*   YOU MAILED OR FAXED THE STATEMENT OF USE OR EXTENSION REQUEST ON OR BEFORE THE DUE DATE WITH A CERTIFICATE OF MAILING OR
    FACSIMILE TRANSMISSION, IN ACCORDANCE WITH USPTO RULE 2.197, 37 CFR SEC. 2.197.

    YOU MUST SUBMIT A COPY OF THE PREVIOUSLY SUBMITTED TIMELY STATEMENT OF USE OR EXTENSION REQUEST WITHIN 2 MONTHS OF THE DATE
    PRINTED AT THE TOP OF THIS NOTICE ALONG WITH ONE OF THE TYPES OF PROOF SET OUT ABOVE. YOU MAY FAX THIS INFORMATION TO THE INTENT
    TO USE UNIT AT 571-273-9550.



    IF YOU DO NOT HAVE THE PROOF NECESSARY FOR REINSTATEMENT, YOU CAN FILE A PETITION TO REVIVE THROUGH THE TRADEMARK ELECTRONIC
    APPLICATION SYSTEM (TEAS) AVAILABLE AT http://www.uspto.gov/teas/index.html. USPTO RULE 2.66, 37 CFR SEC. 2.66, REQUIRES:

*   A "PETITION TO REVIVE" TO BE FILED WITHIN 2 MONTHS OF THE DATE PRINTED AT THE TOP OF THIS NOTICE;
*   A SIGNED STATEMENT BY SOMEONE WITH FIRST HAND KNOWLEDGE OF THE FACTS THAT THE DELAY IN RESPONDING BY THE DUE DATE WAS
    "UNINTENTIONAL";
*   A PETITION FEE OF $100, MADE PAYABLE TO THE COMMISSIONER OF TRADEMARKS; AND
*   IF YOU RECEIVED THE NOTICE OF ALLOWANCE, YOU MUST ALSO INCLUDE A STATEMENT OF USE OR EXTENSION REQUEST AND THE REQUIRED FEES,
    INCLUDING ANY FEES FOR EXTENSION REQUESTS THAT SHOULD HAVE BEEN FILED IF THE APPLICATION HAD NEVER BEEN ABANDONED. IF YOU DID
    NOT RECEIVE THE NOTICE OF ALLOWANCE, INCLUDE A STATEMENT THAT YOU DID NOT RECEIVE THE NOTICE OF ALLOWANCE.

    FOR FURTHER INFORMATION CALL 1-800-786-9199
